 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KEVIN STRICKLAND,
                                                  NO. 2:19-CV-0399-TOR
 8                              Plaintiff,
                                                  ORDER DENYING MOTION TO
 9           v.                                   DISMISS AS MOOT

10    CITY OF WENATCHEE, a
      municipal corporation; JEFF WARD,
11    in his individual and official
      capacities; and JOHN DOES 1-10,
12
                                Defendants.
13

14         BEFORE THE COURT is Defendants’ Motion to Dismiss (ECF No. 4).

15   This matter was submitted for consideration without oral argument. The Court has

16   reviewed the record and files herein, the completed briefing and is fully informed.

17   For the reasons discussed below, Defendants’ Motion to Dismiss (ECF No. 4) is

18   DENIED as moot.

19

20




        ORDER DENYING MOTION TO DISMISS AS MOOT ~ 1
 1                                     BACKGROUND

 2         On November 18, 2019, Plaintiff filed a Complaint in Chelan County

 3   Superior Court, alleging violations of his civil rights associated with his arrest and

 4   the ultimate dismissal of criminal charges against him for the alleged rape of his

 5   wife in September 2016. ECF No. 1-2. On November 19, 2019, Defendants

 6   removed this case to federal court. ECF No. 1. On November 22, 2019,

 7   Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). ECF

 8   Nos. 4, 5. On December 9, 2019, while the motion to dismiss was pending,

 9   Plaintiff filed an Amended Complaint as a matter of course pursuant to Fed. R.

10   Civ. P. 15(a)(1)(B). ECF No. 7. Plaintiff also filed a response to the motion to

11   dismiss, and Defendants replied. ECF Nos. 8, 9.

12                                       DISCUSSION

13         A party may amend its pleading once as a matter of course within 21 days of

14   service of a Rule 12(b) motion. Fed. R. Civ. P. 15(a)(1)(B). When an amended

15   complaint is filed, it “supersedes the original, the latter being treated thereafter as

16   non-existent.” Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997)

17   (citation omitted), overruled on other grounds by Lacey v. Maricopa Cty., 693 F.3d

18   896, 928 (9th Cir. 2012). Where a motion to dismiss targets a complaint that has

19   been superseded by an amended complaint, the court should deem the motion to

20   dismiss moot. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.




        ORDER DENYING MOTION TO DISMISS AS MOOT ~ 2
 1   2015). Here, Defendants’ motion to dismiss targeted Plaintiff’s initial Complaint,

 2   which was superseded on December 9, 2019 by the Amended Complaint. ECF

 3   No. 7. Although Defendants’ reply memorandum discusses the Amended

 4   Complaint, Defendants’ substantive motion to dismiss targets the superseded initial

 5   Complaint. ECF No. 9. Accordingly, Defendants’ motion to dismiss is moot.

 6   Defendants shall have leave to file a renewed motion to dismiss targeting the

 7   Amended Complaint.

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9         Defendants’ Motion to Dismiss (ECF No. 4) is DENIED as moot.

10         The District Court Executive is directed to enter this Order, furnish copies to

11   counsel, and update the docket to reflect the additional defendants named in the

12   Amended Complaint.

13         DATED December 17, 2019.

14

15                                  THOMAS O. RICE
                             Chief United States District Judge
16

17

18

19

20




        ORDER DENYING MOTION TO DISMISS AS MOOT ~ 3
